Citation Nr: 1042302	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-08 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a compensable rating for residuals of a middle 
lobectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran had active service from November 1984 to June 1989 
with 15 years, 10 months and 14 days prior active service, 
including service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that it is necessary to remand this matter for 
further development.  

The evidence of record is too old to afford proper adjudication 
of the current disability stemming from the residuals of the 
middle lobectomy.  The most recent VA examination of the lungs 
was done in October 2006, approximately four years ago.  
Additionally, the most recent treatment records are private 
records dated in 2005.  Thus an attempt needs to be made to 
obtain any more recent records of treatment that would be 
pertinent to this claim.

Furthermore, the Veteran appears to have alleged entitlement to a 
higher rating based in part on the removal of ribs for the 
lobectomy surgery in his September 2006 notice of disagreement.  
In an examination dated in December 1989, however it was reported 
that the ribs had regenerated.  In light of his contentions 
regarding the ribs, the examination should also address the 
condition of the Veteran's ribs.  The examiner should assess the 
severity of any residual scarring from the lobectomy surgery to 
ascertain whether there has been any change in the severity of 
surgical scar symptoms since prior examinations in October 2006 
and April 2005.

In brief, the fulfillment of the VA's statutory duty to assist 
the appellant includes providing additional VA examination by a 
specialist when indicated, conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior medical 
treatment, so that the disability evaluation will be a fully 
informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran 
identify the names, addresses, and dates of 
treatment for all medical care providers, VA 
and non-VA, inpatient and outpatient, who may 
possess any records showing treatment the 
Veteran received for service-connected 
residuals of his middle lobectomy since 2005.  
The Veteran should provide all necessary 
written releases for these records.  If any 
of the identified records cannot be obtained, 
the AOJ should notify the Veteran of such and 
describe the efforts used in requesting these 
records.  

2.  Thereafter, schedule the Veteran for a 
lung examination by a respiratory specialist 
to determine the nature and extent of his 
service-connected respiratory disability.  
The examiner should review the claims folder 
in conjunction with examination.

Comprehensive PFTs should be performed to 
include pre and post-bronchodilator findings 
as they pertain to the rating schedule.  DLCO 
values should be provided.  The examiner 
should also indicate maximum oxygen 
consumption and maximum exercise capacity.  
X-rays should also be taken to address the 
current condition of his ribs, status post 
surgery.  

If the Veteran is unable for any reason to 
provide valid testings on PFTs, the examiner 
should so state, and should also provide 
clinical findings which describe, to the 
extent possible, the level of respiratory 
functional impairment of the Veteran's lung 
disability.

The examiner should also describe any other 
findings of residuals of the lobectomy 
surgery, to include the size and extent of 
scarring in square inches or centimeters, as 
well as whether the Veteran's scarring is 
unstable (that is, frequent loss of covering 
of skin over the scar), deep, superficial 
(that is, not associated with underlying 
tissue damage), or tender and/or painful on 
objective demonstration, and whether the 
scarring results in weakness, limits the 
function of, or causes limited motion of, the 
affected part.  The examiner should also 
address any pertinent findings regarding the 
ribs as shown on X-ray.  

Any opinions expressed by the examiner must 
be accompanied by a complete rationale.

3.  After undertaking any other development 
deemed essential in addition to that 
specified above, the AOJ should re-adjudicate 
the Veteran's claim.  If any benefit sought 
on appeal remains denied, the Veteran should 
be provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action by the 
Veteran is required until he receives further notice; however, 
the Veteran is advised that failure to cooperate by reporting for 
examination, without good cause, may have adverse consequences on 
his claim.  38 C.F.R. § 3.655 (2010).  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


